978 F.2d 1256
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Henry Lee HOWELL, Defendant-Appellant.
No. 92-6625.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1992Decided:  October 23, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.
Henry Lee Howell, Appellant Pro Se.
Marietta Irene Geckos, Office of the United States Attorney, Alexandria, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Henry Lee Howell appeals from the district court's order denying Howell's post-appeal motion to inspect grand jury documents.  Our review of the record and the district court's order discloses that this appeal is without merit.  Accordingly, we affirm the decision of the district court.   See Davis v. United States, 411 U.S. 233, 241-45 (1973).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED